SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1 )* AMES NATIONAL CORPORATION (Name of Issuer) COMMON STOCK (Title of Class of Securities) 031001100 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule to which this Schedule is filed: £ Rule 13d-1(b) T Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 031001100 SCHEDULE 13G Page 2 of 6 Pages 1. Name of Reporting Person Suzanne Ammerman I.R.S. Identification No. of Above Person (entities only) Not Applicable 2. Check the appropriate box if a member of a group Not Applicable 3. SEC Use Only 4. Citizenship or Place of Organization Wisconsin NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. Sole Voting Power 492,117 6. Shared Voting Power 492,117 7. Sole Dispositive Power 492,117 8. Shared Dispositive Power 492,117 9. Aggregate Amount Beneficially Owned by Each Reporting Person 492,117 Page 3 of 6 Pages 10. Check box if the aggregate amount in Row (9) excludes certain shares 11. Percent of Class Represented by Amount in Row 9 5.22% 12. Type of Reporting Person IN Page 4 of 6 Pages ITEM 1(a). NAME OF ISSUER. Ames National Corporation ITEM 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES. P.O. Box 846 Ames, IA 50010 ITEM 2(a). NAME OF PERSON FILING. This filing is made on behalf of Suzanne Ammerman. ITEM 2(b). ADDRESS OF RESIDENCE: 554 North Eighth Street River Falls, WI 54022-1526 ITEM 2(c). CITIZENSHIP. Wisconsin ITEM 2(d). TITLE OF CLASS OF SECURITIES. Common Stock. ITEM 2(e). CUSIP NUMBER. 031001100 ITEM 3. IF THE STATEMENT IS BEING FILED PURSUANT TO SECTION 240.13d-1(b), CHECK WHETHER THE PERSON FILING IS A: Not Applicable Page 5 of 6 Pages ITEM 4. OWNERSHIP. (a) Amount Beneficially Owned: 492,117 (b) Percent of Class: 5.22% (c) (i) Sole power to vote or direct the vote: 492,117 (ii)Shared power to vote or direct the vote: 492,117 (iii)Sole power to dispose or direct the disposition of: 492,117 (iv)Shared power to dispose or to direct the disposition of: 492,117 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable Page 6 of 6 Pages ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable ITEM 9. NOTICE OF DISSOLUTION OF A GROUP. Not Applicable ITEM 10. CERTIFICATION. By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of and do not have the effect of changing or influencing the control of the issuer of such securities and were not acquired in connection with or as a participant in any transaction having such purpose or effect. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. BY: /s/ Suzanne Ammerman NameSuzanne Ammerman Date:February 14, 2008
